United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1541
                                   ___________

United States,                          *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Sherman Hopkins, Jr.,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: November 6, 2007
                                Filed: November 15, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Sherman Hopkins, Jr., challenges the
reasonableness of the 46-month prison sentence imposed by the district court1 after
he pleaded guilty to committing perjury before a grand jury, in violation of 18 U.S.C.
§ 1623.

      We conclude that the court appropriately interpreted and applied the Guidelines,
see United States v. Mashek, 406 F.3d 1012, 1017 (8th Cir. 2005) (de novo standard

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
of review), correctly followed the sentencing procedure set forth in United States v.
Haack, 403 F.3d 997, 1002-03 (8th Cir. 2005) (court is to determine appropriate
advisory Guidelines range, evaluate if traditional departures are warranted, and
consider all sentencing factors set forth in 18 U.S.C. § 3553(a) before imposing
sentence), and did not treat the Guidelines as presumptively reasonable.

       We further conclude that Hopkins’s 46-month sentence is reasonable, and not
an abuse of the district court’s discretion, because the court considered only relevant
factors at sentencing and exercised sound judgment in weighing those factors. See
Haack, 403 F.3d at 1003-04 (reasonableness of sentence reviewed for abuse of
discretion; abuse of discretion occurs if court fails to consider relevant factor that
should receive significant weight, gives significant weight to improper or irrelevant
factor, or considers only appropriate factors but commits clear error of judgment in
weighing those factors). Contrary to Hopkins’s arguments, no unwarranted
sentencing disparity existed where the individual to whom he compares himself was
not found guilty of similar conduct, see 18 U.S.C. § 3553(a)(6) (in imposing sentence,
court is to consider “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct”); the
court appropriately considered the nature and degree of his interference with the
administration of justice; and his offense was not so minor as to render the district
court’s sentencing decision a clear error of judgment.

      Accordingly, Hopkins’s sentence is affirmed.
                     ______________________________




                                         -2-